Citation Nr: 1401356	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  00-09 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for varicose veins of the right leg.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, denying the claims currently on appeal.  

The Board initially denied the claims currently on appeal in July 2001.  However, this decision was subsequently vacated following a December 2001 video conference hearing.  The claim was again denied by the Board in June 2002, and the Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  The Court then granted a Joint Motion for Remand submitted by the parties and vacated the June 2002 Board decision.  The Board has since remanded this case in April 2004, May 2005, September 2007, January 2010, March 2011, December 2011, October 2012, and most recently in April 2013.  

The Veterans Law Judge who conducted the December 2001 video conference hearing left the Board during the pendency of the Veteran's claim.  Accordingly, the Veteran was afforded a new hearing in June 2011 at the RO in Montgomery Alabama, where he testified before the undersigned Acting Veterans Law Judge.  A written transcript of this hearing has been prepared and associated into the evidence of record.  

The Board notes that, in March 2013, the Veteran had requested that he be scheduled for another hearing regarding the issues currently on appeal.  However, the Veteran already had a hearing on the issues currently on appeal and no good cause was shown for a second hearing on these issues.  On these bases, the Board, in the introduction to its April 2013 remand, explicitly denied the request for a further Board hearing.  


FINDINGS OF FACT

1.  For the entire rating period in question, the Veteran's service-connected right leg varicose veins have been manifested by aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  For the entire rating period in question, the Veteran's right leg varicose veins have not been manifested by persistent edema unrelieved by elevation of the extremity, or by stasis pigmentation, or by eczema, or by ulcerations, or by subcutaneous induration.

2.  For the entire rating period in question, varicose veins of the right leg, the Veteran's sole service-connected disability, did not meet the schedular criteria for TDIU, and no exceptional or unusual disability picture pertaining to the Veteran and his right leg varicose veins otherwise supported the conclusion that his service-connected right leg varicose veins were sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  For the entire rating period in question, the criteria for a rating above 10 percent for varicose veins of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.104, Diagnostic Code 7120 (2013).

2.  For the entire rating period in question, the criteria for TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The May 2003 Joint Motion for Remand found that the Board's June 2002 decision failed to adequately address the adequacy of VCAA notice.  The Joint Motion more particularly found that past VCAA notice appeared inadequate because the Veteran was not informed of what were the relative roles of the Veteran and the VA in obtaining evidence in furtherance of the claim.  The Board accordingly remanded the claim including to issue compliant VCAA notice.  This notice was afforded the Veteran in July 2004.  Additional notice was subsequently afforded the Veteran.  These notices were followed by RO or Appeals Management Center (AMC) review of the appealed claims, including most recently by a supplemental statement of the case (SSOC) issued in August 2013, following the Board's most recent remand in April 2013.  

These post-Joint Motion VCAA letters and additional notices to the Veteran satisfied the duty to notify provisions relating to the Veteran's increased rating claim for right leg varicose veins, and his claim for TDIU.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the letters notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  The letters also informed him of the general requirements to obtain a higher rating and the need to submit evidence of how such worsening affected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  They also informed him of the criteria to be met to support a TDIU claim.  

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's service treatment records and VA treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran's assistance was sought in obtaining records from other sources.  Social Security Administration (SSA) records including records underlying an award of SSA disability benefits were also obtained.  All records indicated were sought, and records received were associated with the claims folders, and now with the Veteran's VBMS file.  The electronic records were obtained and reviewed by the RO or AMC and the Board.  

The Board remanded the case in April 2004, May 2005, September 2007, January 2010, March 2011, December 2011, October 2012, and most recently in April 2013.  These remands collectively required that adequate VCAA notice and assistance be afforded the Veteran; that he be afforded a new Board hearing; that indicated records be obtained; that he be afforded a VA examination addressing prior relevant evidence as well as contrary evidence or opinions; that the case be referred to the Director, Compensation and Pension Service, for extraschedular rating consideration and extraschedular TDIU consideration; and following all this, review of the claims by the RO or AMC with issuance of a SSOC prior to return of the case to the Board.  The RO or AMC achieved substantial compliance with the requirements of all the Board remands.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled.  38 U.S.C.A. § 5103A.  The Board finds that the VA examination afforded the Veteran in January 2013, and its findings and analysis, as discussed below, taken together with the balance of the evidence of record, inclusive of prior examinations, is adequate for the Board's adjudication herein.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination provided sufficient detail, and supported its conclusion with sufficient analysis supported by review of the evidence presented, which analyses are readily weighed against contrary evidence.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Further, the evidence so considered by the January 2013 examiner was sufficient and encompassed the evidence of record, addressing his varicose veins of the right leg and their impact on his capacity to obtain or retain substantially gainful employment.  Thus, the January 2013 examination, taken together with records of prior VA examinations, VA and service treatment, as well as SSA and private examination and treatment records, and statements by the Veteran, as well as other evidence of record, adequately support the Board's adjudication.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim for increased rating for right leg varicose veins, and for TDIU. 

Based on the evidence presented, the Board finds no reasonable likelihood that further evaluation would produce findings supporting more beneficial outcomes than those already afforded the Veteran for the increased rating and TDIU claims the subject of appeal.  Ultimately, in the absence of credible evidence that the evidence obtained, including VA examination evidence, is materially incomplete or inadequate for the Board's adjudication of the claim, the burden must shift to the Veteran to produce evidence which has not been found upon VA examination or otherwise shown by the evidence of record.  The claimant bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

The Veteran has not indicated the existence of additional pertinent evidence.  The Veteran has not asserted, and the evidence of record does not show, that there has been a material change in the Veteran's right leg varicose veins or its impact on work or work-like functioning since the most recent examination in January 2013.  
The case presents no reasonable possibility that additional evidentiary requests would further the appealed claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  

Additionally, in June 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  The provisions of 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2011 hearing, the undersigned noted the issues on appeal and accepted testimony concerning the Veteran's symptomatology and functional impairments.  The Veteran advised the Board of his providers of treatment for varicose veins.  As a result of that hearing, the Board undertook additional evidentiary development.  As such, the Board finds that, consistent with Bryant, the undersigned AVLJ has complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  To the extent any deficiencies occurred, they were cured with further Board development of the case.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Evidentiary Considerations

Relevantly, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although medical evidence may be required to support a claim in instances where specialized knowledge is required, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (a lay person is competent to testify to pain and visible flatness of the feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1372.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


III.  Increased Rating for Right Leg Varicose Veins

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). Separate diagnostic codes identify the various disabilities.  In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2013).

In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2013).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013). 

The Veteran contends that his varicose veins of the right lower extremity are more disabling than is reflected by the currently assigned 10 percent evaluation.  The Veteran also contends, in effect, that his right leg varicose veins preclude him from obtaining or sustaining gainful employment, due to pain and fatigue, having to keep his leg elevate, and impairment in functioning including preclusion from prolonged sitting, standing, or walking, and other effects including sleep impairment, and drowsiness, among other side-effects of medication.  

Under the applicable diagnostic code, varicose veins, with intermittent edema of an extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery, warrant a 10 percent rating.  With persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema, varicose veins are to be assigned a 20 percent rating.  Varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulcerations, warrant a 40 percent disabling.  With persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, varicose veins are to be rated 60 percent disabling.  Varicose veins with massive board-like edema with constant pain at rest are to be rated 100 percent disabling.  These evaluations are for involvement of a single extremity.  38 C.F.R. § 4.104, Code 7120.

The medical evidence of record includes a report of a February 1999 evaluation by a private vascular specialist.  The Veteran complained of right leg pain with sitting and walking.  On physical examination, he was healthy-appearing and was in no acute distress.  There was no clubbing, cyanosis or edema in the extremities.  The Veteran demonstrated 2/2 femoral, popliteal and dorsalis pedis pulses and 1/2 posterior tibial pulses.  There was a confluence of tender superficial varicosities behind the right knee and upper calf.  Excisional therapy was recommended because of the location of the varicosities and because of pain.  The Veteran was given a prescription for compression stockings to wear for symptomatic relief.

A report dated in May 1999, solicited by the Disability Determination Service, indicated that brawny edema and stasis dermatitis were present.  There was no comment as to old healed ulcers.  The document did not identify the leg or legs being examined.  In a follow-up document dated in May 1999, a physician indicated that the Veteran had varicose veins and that there were no complications.

The Veteran underwent a VA medical examination in May 1999.  He complained that his legs hurt and throbbed.  He added that he did not wear support hose, but that elevating his leg improved the symptoms.  He stated that he was unable to work due to the throbbing and pain.  He later stated that he was unemployed due to his inability to walk.  He added that his legs hurt all of the time but were worse with walking and that he could not walk more than a quarter of a mile.  He denied experiencing swelling during the day but said his feet swelled at night.  He was in a car accident in 1980 and received a wound to the right leg.  On physical examination, he was in no acute distress.  He did not use a cane or crutch to ambulate.  He was wearing sandals and no support hose.  His gait was within normal limits.  He indicated he could not walk on his toes due to calluses.  He was able to tandem and heel walk.  There were no posture problems.  He was able to do shallow knee bends.  The Veteran's skin was warm and dry on both lower legs.  Bilateral pulses were: pedal pulses 4; popliteal pulses 4; post tibial pulses 4.  There were varicose veins in both legs.  There was no redness and no tenderness in either leg.  There was no heat in either leg.  There was tenderness in the right leg in the popliteal area.  There was no pitting edema.  There was no cyanosis.  Pallor was noted when the feet were elevated.  There was rapid filling of the veins with the Trendelenburg test on both sides, although there was greater filling on the right.  There were palpable pulses with manual compression of the vessels in the right leg.  The examiner diagnosed bilateral varicose veins.

In private medical records from the Yellow Bluff Health Clinic, a June 1999 notation indicates that the Veteran reported that other doctors wanted to strip the veins in his leg.  In October 1999, he was involved in a motor vehicle accident and complained of neck and back pain.  In March 2000, he reported continued right and left leg pain.  Continued elevation of the leg seemed to help.  In April 2000, he reported that his right leg was numb.

A clinical assessment of pain was completed by a private physician in July 2000, and indicated that the Veteran had pain that was present to such an extent as to be a distraction from performing work, however the form does not indicate the source of this pain.  A supplemental questionnaire as to the Veteran's residual functional capacity, completed on the same date, indicated that the Veteran's medications made him sleepy at times and therefore interfered with his ability to function.  In the comment section, the physician indicated that magnetic resonance imaging had shown degenerative disc disease in the cervical spine.  The clinical assessment report contains no reference to varicose veins in the right leg.

A December 2001 letter from the Veteran's physician at the Rural Health Medical Program indicates that the Veteran had had a great deal of pain and swelling, especially in his right leg.  The physician noted that the Veteran could not hold a job where he had to be on his feet all the time, but that he might be able to do sedentary work where he could elevate the leg.  There was no other specific discussion of the severity of the Veteran's right leg varicose veins.

At his December 2001 Board hearing, the Veteran testified that he had not worked since approximately 1997, that he last worked as a construction supervisor, and that he performed that work until that last job was completed.  He contended that he ceased working because could not do the work any longer due to leg pain, but then conceded that he also then had difficulty with his left leg, including a cyst in his left heel.  He asserted that he "just couldn't go no more." (hearing transcript, p. 4).  He testified to having pain sometimes and swelling sometimes in the right leg, and discomfort all the time, associated with his right leg varicose veins.  However, he stated that if he did not stand too long or walk too far he was all right.  

The Veteran testified that his doctor recommended that he wear a support stocking, and that he get an operation to treat the varicose veins, but he had yet to obtain the stocking and he was hesitant about the operation.  He also reported using a cane for support.  He conceded that while he had a prescription for support stockings for the varicose veins, he did not get them because they were expensive.  He also addressed difficulties with transportation to a VA medical facility.  If he did not elevate his leg, he added, he experienced stiffness and soreness and needed to wait for a time prior to being able to stand up.  

Also at the December 2001 hearing, the Veteran testified to taking pain medication and blood thinner for his varicose veins, and reported headaches, excess urination, and drowsiness associated with his medication.  He asserted that he slept four hours during the day most days due to his medication.  He also complained of difficulty sleeping most nights, with leg cramping, tossing, and turning.

The Veteran then testified that he might be able to perform a seated job but for problems with side effects of his medications, including headaches and nose bleeds.  He testified that he could sit for about an hour and a half before having to stand and stretch his leg a bit.  Regarding education, he testified to having completed college courses but not having received a degree.  He testified to being a professional painter, carpenter, and brick mason, but asserted that he could not find work in his field.  He last worked as a construction supervisor, but asserted that he could not do the work anymore due to his right leg hurting.  

A November 2004 VA peripheral venous duplex ultrasound of the legs revealed normal compressibility without thrombosis, and thus was negative for deep vein thrombosis of either lower extremity.

Upon a November 2004 VA peripheral veins examination for compensation purposes, the examiner noted the most recent vascular examination addressing the right lower extremity in February 1999, with the vascular practitioner recommending exercise therapy, the Veteran stating that he wanted to think it over, and the practitioner recommending a thigh stocking in the interim.  The Veteran had no history of surgical treatment for the varicosities.  

At the November 2004 examination, the Veteran reported that his right lower extremity varicose veins caused pain with prolonged standing, that they also ached and throbbed, particularly after walking, and that he had right leg edema at the end of the day, with the edema subsiding with elevation of the leg.  The Veteran contended that he used a cane due to his right leg varicose veins, and he held this in his right hand.  He contended that his pain medications afforded him 10 percent relief, but complained of side effects including sweating and stomachache.  The Veteran also treated his condition by elevating his legs, and reported limitations in bending and stooping.  The Veteran reported working in construction, the varicose veins caused a 90 percent functional impairment because he could not stand for more than an hour, and he could no drive for a long time due to it cutting off his circulation.  The Veteran reported current activities as grooming himself and digging earthworms for bait, but contended that he had 100 percent functional impairment for these chores due to his right lower extremity varicose veins.  

The November 2004 examiner assessed that the right leg varicose veins appeared stable, with no episode of deep vein thrombosis.  However, the examiner noted that treatment records reflected the need for surgery to correct the varicose veins.  The examiner opined that unless the surgery was done the Veteran's employability would be "restricted by frequent pain and poor job performance and tolerance." 

SSA records include a disability examination in March 2007 which noted that the Veteran reportedly last worked in construction between 1974 and 1998, 40 hours per week, including in a supervisory role.  He was noted to have completed three years of college.  At that examination he complained of being always in pain, not being able to stand very much or walk very long, and having to go home and rest his legs.  He also then complained of his sinuses, panic attacks, mood issues, inability to breathe at night, and his back going out on a yearly basis.  The examiner noted that a current gainful activity was digging and selling earthworms.  Diagnoses included peripheral neuropathy and secondary depression.  

The claims file also contains VA vocational rehabilitation records.  A December 2007 statement by a VA vocational counselor was to the effect that the Veteran could not maintain work in a competitive market due to his disabilities.   These rehabilitation records do not specifically address the degree of impairment, including work impairment, due solely to the Veteran's right leg varicose veins.  

In a May 2009 statement, the Veteran indicated he was seeking an increase in his disability on account of "poor circulation in my right leg, my condition has gotten worse."  

Upon a February 2010 VA peripheral veins examination for compensation purposes, the Veteran was noted to have worked as a construction worker until 1998.  He complained of a moderate to severe aching in his right leg as well as a choking-type pain, with the pain worse at night and in the cold.  He reported flare-ups with prolonged walking.  The Veteran contended that he could not work due to pain in the right leg and being unable to walk or climb for long periods.  He reported taking medication but that effectiveness was poor.  

The February 2010 examiner found that the Veteran's right leg varicose veins did not result in functional impairment that would "impede employment."  The Veteran presented to the examination using stockings on the right leg.  Physical examination (which noted "upper extremity" but clearly addressed the right lower extremity based on recorded observations) of the varicose veins revealed them to be in the area at the back of the knee, observed as tortuous but compressible.  There was no edema, stasis pigmentation, eczema, or ulceration.  Prior venous ultrasound from November 2004 was reviewed showing no acute deep vein thrombosis, and normal compressibility.  The examiner found moderate effects of the varicose veins on more physical activities including chores, shopping, and exercise, and preclusion of sports, but no effect on activities of daily living.  

At his June 2011 hearing, the Veteran testified to having primarily a lot of pain from his right leg varicose veins, which was mostly resolved by elevating the leg.  He added that he received treatment at the Tuscaloosa VA medical facility for the condition, but also had some treatment at a Tuskegee and Birmingham VA medical facilities, underwent an ultrasound at a Pensacola VA facility.  He reported using supportive stockings, but complained that these wore out, and that they would slide down if he walked around wearing them.  Regarding symptoms, the Veteran testified that he could stand for a short period of time, and that when sitting he had to elevate the leg at least chair-high.  He also reported that he could not drive for more than a couple of hours before having to stop and elevate the leg.  He complained that he would experience numbness and loss of feeling in the leg.  

Also at the hearing, the Veteran reported receiving Social Security disability benefits, and being unable to work since 1998, with his former employment as a construction worker.  He added that he could no longer climb up and down ladders as he had formerly.  

Upon a January 2012 VA examination for compensation purposes, the Veteran reported having received treatment with support stockings since his last compensation examination, with no treatment for peripheral edema since that examination.   The examiner found the Veteran's varicose veins to be substantially asymptomatic though visible, with symptoms relieved by wearing compression stockings.  The examiner found no secondary conditions as complications of the varicose veins.  The examiner also noted that the Veteran did not use assistive devices for ambulation.  Reviewing past treatment records, the examiner noted that these showed findings including no edema or swelling in the lower extremities.  The examiner concluded that it was unlikely that the Veteran's varicose veins symptoms interfered with the Veteran's ability to perform activities of daily living or his ability to obtain or maintain employment.  

In January 2013 the Veteran underwent his most recent VA examination for compensation purposes addressing his right leg varicose veins.  The Veteran complained of aches and pain and difficulty sleeping due to his varicose veins.  He added that he was advised to walk, and that he accordingly walks one-quarter mile and then elevates his leg to prevent swelling.  He wore support hose at night with some relief, though he was also bothered by his back and asthma.  He reportedly works in construction and builds houses.  (The examination report is unclear as to whether the Veteran is currently employed in that field, or, as would be consistent with the balance of the record, that Veteran was formerly employed in that profession and had not so worked since 1997 or 1998.  Ultimately, the Board does not find the answer to this question critical to the Board's determination herein, with no prejudice to the Veteran, since the Board herein denies an increased evaluation for varicose veins and denies TDIU while assuming that he is not presently employed in that capacity, based on the prior record and the Veteran's contentions throughout the course of claim.)

The January 2013 examiner noted that the Veteran's varicose veins were manifested by aching and fatigue in the leg after prolonged standing and walking, and that symptoms were relieved by compression and elevation of the leg.  Regarding potential associated disabilities, the Veteran was noted not to have been diagnosed with peripheral vascular disease, aneurysm, arteriosclerosis obliterans, or thromboangiitis obliterans (Buerger's disease).  There was no history of aortic aneurysm or aneurysm of a small artery, or Raynaud's syndrome.  The Veteran was noted to use a cane frequently due to his leg and his back.  

The January 2013 examiner also reviewed the November 2004 duplex venous ultrasound revealing of no acute deep vein thrombosis, with normal compressibility.  The examiner observed that the Veteran's varicose veins were not manifested by any edema, stasis ulcers, or pigmentation.  The examiner noted the Veteran's complained-of difficulty with prolonged standing and walking, and pain in both legs when he walks, bends, or turns around, but that the Veteran had declined corrective surgery.  The examiner added that some of his complained-of symptoms were likely due to his back problems.  The Veteran himself reported that it was difficult for him to sit for long periods due to his back.  

The January 2013 examiner reviewed past records over the claim period, and noted that these revealed of no edema, pigmentation, eczema, or ulcers associated with the right leg varicose veins, consistent with current findings.  The examiner also observed that there were no episodes of deep vein thrombosis.  The examiner concluded that the Veteran's varicose veins were not severe enough to preclude employment, adding that the Veteran could wear support hose or have corrective surgery.  The examiner also opined that the Veteran could perform gainful work with taking frequent breaks, and also that he could perform sedentary work.  As the Veteran conceded and the January 2013 examiner noted, the Veteran's back disorder caused difficulty with prolonged sitting and likely also difficulty with pain in the legs when standing.  

The Board notes past clinical records including a record instructing that the Veteran elevate his leg for six hours daily.  However, that record also reflected instruction that the Veteran place ice on his foot when edematous, suggesting that the reason for the leg elevation instruction was due to a condition then of one of the Veteran's feet, rather than the Veteran's right leg varicose vein, which the clinical and examination records reflect is over the posterior knee area, not the foot.  

While the Board observes that the Veteran has some limitation of prolonged standing or walking due to his right leg varicose veins, particularly due to reported pain, examiners have found that wearing a support stocking would help with this.  The Veteran has complained that such support stockings wear out and that they are expensive.  However, such arguments are not pertinent to the rating question presently before the Board.  (Additionally, since the varicose veins of the right lower extremity are service-connected, the Veteran is entitled to treatment and medical care for the condition, including support stockings, from VA.)

While the Veteran has complained of disabling pain and aching in the leg with prolonged walking, examination findings do not reflect swelling in the right lower extremity associated with the varicose veins.  Rather, the examination reports including the recent VA examiner's findings in January 2013 reflect that the conditions associated with more severe varicose veins are not present, with no edema, no pigmentation changes, no eczema, no stasis ulcers, and no evidence of deep vein thrombosis.  Rather, the leg exhibited normal compressibility, and the varicose vein symptoms were relieved with leg compression and elevation.  Additionally, the Veteran's use of a cane is attributed not only to the varicose veins, but also to back pain, and the Veteran has complained of pain in both legs, not merely the right.  

While the Board notes the November 2004 VA peripheral vein examiner's opinion of the need for surgery or resulting restriction in employability due to frequent pain and associated poor work performance, that examiner failed to address the reducibility of the varicose veins by use of support stocking, as other examiner have assessed noted.  Additionally, while the Veteran complained at that examination of medication-related symptoms of sweating and stomach ache, the Veteran also then contended that he had a 100-percent impairment in performing chores of self-grooming and digging earthworms, which he reportedly performed.  The Veteran's stated 100-percent impairment in these activities would necessitate inability to perform them at all, whereas he reported performing these activities of self-grooming and digging.  Thus, the Veteran's other reports of numeric estimates are similarly suspect, such as his report at that examination of 90 percent functional impairment in construction work due to his right leg varicose veins, and only 10 percent relief with pain medication.  

Thus, the statements by the Veteran concerning his symptomatology and functional limitations are not entirely consistent or reliable.  He also has nonservice-connected conditions which affect his right lower extremity symptomatology according to VA doctors.  Thus, overall, the Board finds that the opinions and findings of medical physicians regarding the extent and severity of disability attributable to the service-connected right leg varicose veins holds substantially greater weight than the Veteran's own perceptions, as these examiners have greater training and expertise than the Veteran in determining disability attributable to the service-connected varicose vein disability rather than other nonservice-connected causes.

The Board has carefully reviewed the voluminous evidence and finds that the criteria for the next-higher evaluation for varicose veins are not met, without findings and credible complaints supportive of the presence of persistent edema incompletely relieved by elevation of the extremity, and without the presence of stasis pigmentation or eczema.  These criteria, as well as ulceration or subcutaneous induration or board-like edema or constant pain at rest are not shown, whereas they would generally be observable upon examination, since the examiners make objective observations as to their presence or absence on the examination reports.  Hence, based on the weight of competent, credible evidence of the presence of these criteria to support a higher rating for right leg varicose veins, the preponderance of the evidence is against a higher evaluation than the 10 percent assigned.  38 C.F.R. §  4.104, Diagnostic Code 7120.  

The January 2013 VA examiner explicitly considered the private December 2001 examiner's opinions that the Veteran's varicose veins of the right leg precluded a job involving standing, and interfered with sedentary work due to the required accommodation of elevating and icing the legs, as well as the possibility that medications taken for the condition "could" cause dizziness or drowsiness.  Additionally, the private examiner's assertion of what "could" result from the Veteran's medication is too much in the realm of speculation to be supportive of the claim.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Accordingly, despite the Veteran's contentions of entitlement to a higher schedular rating, the Board finds the preponderance of the evidence against the claim for a higher rating, for the entire rating period of the claim.  This is consistent with the weight of past and present examination and treatment findings as well as lay evidence.  The Veteran's assertions of greater disability attributed to the varicose veins of the right leg are not support by, and are outweighed in their credibility and probity, by signs of disability associated with varicose veins which have consistently not been found over the claim period, including persistent edema unresolved by elevation, stasis pigmentation, eczema, ulceration, or subcutaneous induration.  The January 2013 examiner, consistent with the weight of prior assessments, concluded to the effect that the Veteran's contentions of disability associated with his right leg varicose veins were inconsistent with physical findings both currently and over the rating period as a whole.  

The signs and credibly medically supported symptoms over the entire rating period more nearly approximate those for a 10 percent rating for varicose veins than those for the next higher evaluation, with virtually all criteria met for the 10 percent evaluation (intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery), and essentially none of the criteria met for the 20 percent evaluation (no persistent edema incompletely relieved by elevation of the extremity; no beginning stasis pigmentation or eczema).  

The Board has also considered assignment of a higher disability rating than the 10 percent assigned, on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board here finds that the diagnostic criteria adequately encompass the disability associated with the Veteran's service-connected right leg varicose veins, so that an extraschedular consideration is not warranted.  Examiners have noted that the Veteran's complaints of pain and fatigue in the leg, relieved by elevation and compression of the leg, and the absence of more severe findings.  This is all encompassed by the criteria for a 10 percent schedular evaluation.  The Board has found contrary subjective symptoms and some reported inconsistent clinicians' conclusions to be not credible or outweighed by the weight of the competent and credible evidence of record.  

The Board has considered the Veteran's assertions, including at his December 2001 hearing, that he had difficulty sleeping due to his varicose veins, that his pain medication made him drowsy, that he slept four hours during the day.  However, the Board, as already noted, finds the Veteran's assertions to be at variance with the actual medical findings.  In the absence of supporting weight of medical evidence attributing these additional complaints to the Veteran's varicose veins, the Board finds that such attribution is not warranted, and hence an extraschedular rating on the basis of such complaints is also not warranted.  

Because the Board finds that the diagnostic criteria adequately encompass the Veteran's level of disability and symptomatology of varicose veins, questions of application of governing norms, and of marked interference with employment or prolong hospitalization, need no be further considered.  Thun.

Additionally, hospitalization associated with the varicose veins is not shown, and while the Veteran has effectively contended marked interference with employment, the weight of the evidence including VA and SSA records and associated clinical findings, are to the effect that the Veteran's varicose veins of the right leg do not result in marked interference with employment, even while back disability and the Veteran's psychiatric difficulties may, based on clinical and examination findings supporting the noted SSA disability determination.  

Thus, because the diagnostic criteria adequately encompass the disability and an associated exceptional or unusual disability picture is not shown, the Board finds that an extraschedular rating is not warranted.  An extraschedular rating was already found not to be warranted by the Director, Compensation and Pension Service, in June 2013, upon referral pursuant to the Board's remands.  

Thus, the Board finds the preponderance of the evidence against the claim for an increased evaluation for right leg varicose veins, above the 10 percent assigned, including on an extraschedular basis, for the entire rating period in question.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.104, Diagnostic Code 7120.  

The Board has considered the opinion of the Veteran, and he is certainly competent to address the nature, symptoms, or appearance of his right leg varicose veins.  Jandreau, 492 F.3d at 1376.  However, as already discussed, the Board finds the Veteran's assertions regarding his symptomatology and impact on daily functioning to be at variance with the medical findings, and the Board further finds his assertions are substantially outweighed by the findings and opinions of VA examiners who have found only varicose veins without complications, relieved by support hosiery or elevation, such as would not, in their medical experience, result in the level of impairment alleged.  Caluza.  

Consideration has been given to assigning a staged rating; however, at no time during the rating period in question has the right leg varicose veins warranted more than the 10 percent rating assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

IV.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a). In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the Veteran's earned annual income. . . ." 

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet App. 31 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulation further provides that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

In any event, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board, however, does not have the authority to make such an assignment in the first instance. Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Service. 

In this case, the Veteran's right leg varicose veins are the Veteran's sole service-connected disability.  Because only a 10 percent disability rating has been assigned to this disability for the entire rating period in question, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met for the entire rating period.  The TDIU claim has already been referred to the Director, Compensation and Pension Service, who in a June 2013 determination found TDIU on an extraschedular basis not to be warranted.  

Where there has been a review by the C&P Director, that determination is subject to review by the Board on appeal.  Anderson v. Shinseki, 22 Vet. App. 423 (2009) (noting that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").  The Board thus here conducts its own review of the extraschedular TDIU question.  

In determining whether a claimant is unable to secure or follow a substantially gainful occupation, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  That a veteran can no longer perform a particular job, however, is not dispositive of the issue.  Rather, the criteria for a TDIU rating contemplate that a Veteran's service-connected disabilities alone preclude him from securing or following all forms of substantially gainful employment.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In this case, the Board finds the weight of the evidence in accord with the January 2013 examiner's findings to the effect that while the Veteran may require frequent breaks from activities requiring use of the right leg (standing, walking) due to varicose vein pain, this would not preclude such work or preclude sedentary work.  The Board thus concludes that, at the least, work that is mostly sedentary is not precluded by the Veteran's right leg varicose veins.  

Exceptional circumstances interfering with employment associated with his varicose veins are not shown to support TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  As already discussed, the Board finds the Veteran's impairment associated with his varicose veins to be encompassed by the criteria for the 10 percent evaluation assigned.  There are not shown in this case circumstances to take the Veteran's case outside the norm, so that the schedular rating assigned would be inadequate and an unemployability finding as solely due to the Veteran's right leg varicose veins would be indicated.  

The Veteran's education including three years of college, and his past work experience including in a supervisory capacity, informs that the Veteran's capacity for gainful work is not limited to such heavy physical labor or significant physical activity without breaks as might be precluded by his right leg varicose veins.  The Board accordingly finds that for the entire claims period, including on an extraschedular basis, the Veteran is not precluded from obtaining or sustaining substantially gainful employment by his service-connected varicose veins.  

The Board has also considered the Veteran multiple assertions of additional impairment or debilitation, most consistently of drowsiness and sleep impairment, associated with his right leg varicose veins and medication for that condition.  However, the record reflects that pain medication taken is substantially for the Veteran's back disability rather than his varicose veins.  He also complains of sleep impairment and impairing drowsiness or daytime sleeping due to varicose veins and medication for varicose veins.  The Veteran's allegations have been considered by the VA examiner in 2013, but that examiner found the Veteran was not precluded from engaging in substantially gainful employment.  For the reasons discussed above, the Board places greater probative weight to the opinion of the VA examiner rather than the Veteran's own self-perceptions of disability which are not consistent with the overall evidentiary record.  

Exceptional circumstances interfering with employment associated with his varicose veins are not shown to support TDIU on an extraschedular basis, with the weight of the evidence against.  38 C.F.R. § 4.16(b).  The Board is thus in concurrence with the findings of the Director, Compensation and Pension Service, of no unemployability due to the Veteran's service-connected right leg varicose veins.  The Board has also found no intervals during which such preclusion from obtaining or retaining substantially gainful work due to service-connected varicose veins exists, by the preponderance of the evidence, and hence a staged-rating interval of TDIU is also not warranted.  Hart.   


ORDER

An increased rating above the 10 percent assigned for right leg varicose veins is denied. 

Entitlement to TDIU is denied. 




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


